Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Application/Preliminary Amendment
This action is in response to Applicant's filing on 1st December 2020. Claims 1-20 were originally pending. The preliminary amendment filed 1st December 2020 cancelling claims 1-20 and adding new claims 21-38 has been entered. Accordingly, claims 21-38 are presently pending and under consideration. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1st of December 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Allowable Subject Matter
Claims 21-38 are allowed.
The following is an examiner’s statement of reasons for allowance: A search of the prior art returned (1) Goss et al (2012/0124273 A1) which teaches using completion times of data storage operations to estimate wear of the memory device, (2) Yamato et al (US 5944792) which teaches a reading request sorting unit that stores issued read requests, the read requests having a designated time of a reading deadline of the data and fetching them in descending order of reading deadlines, and (3)  Ma et al (US 9977751 B1) which teaches a method of arbitrating access to resources by assigning an ID to the resource and while the ID is stored in a queue register, preventing assignment of the resource to any other component except for a first component accessing the resource.
However, they do not teach the combination of: a first queue; and a second queue; a processor configured to: determine, when issuing one or more commands to a storage device is requested, one or more deadline times by which the one or more commands are to be processed, respectively; and issue the one or more commands in the first queue, each of the one or more commands issued in the first queue has a first field and a second field, the first field indicating a write or a read, the second field indicating the determined deadline time; a controller is configured to: 3Docket No. 534047USPreliminary Amendment filed concurrentlyw/Continuation Applicationdetermine scheduling indicative of timings at which the one or more commands are processed, respectively, based on the deadline time of the second field of each of the one or more commands issued in the first queue; fetch one command from the first queue in which the one or more commands are issued in accordance with the scheduling; perform processing corresponding to the fetched one command, the processing corresponding to the fetched one command including accessing the nonvolatile memory using a physical address mapped to a logical address, the logical address being designated by the fetched one command; and write a first entry to the second queue, the first entry including first information and second information, the first information identifying the one command, the second information corresponding to a completion time of the one command; and the processor is configured to determine a wear degree of the storage device based on the second information of the first entry in the second queue, as in independent claim 21.
They also do not teach the combination of a first queue and a second queue, Preliminary Amendment filed concurrentlyw/Continuation Applicationdetermining, when issuing one or more commands to a storage device is requested, one or more deadline times by which the one or more commands are to be processed, respectively; issuing the one or more commands in the first queue, each of the one or more commands issued in the first queue including a first field and a second field, the first field indicating a write or a read, the second field indicating the determined deadline time; determining scheduling indicative of timings at which the one or more commands are processed, respectively, based on the deadline time of the second field of each of the one or more commands issued in the first queue; fetching one command from the first queue in which the one or more commands are issued in accordance with the scheduling; performing processing corresponding to the fetched one command, the processing corresponding to the fetched one command including accessing the nonvolatile memory using a physical address mapped to a logical address, the logical address being designated by the fetched one command; writing a first entry to the second queue, the first entry including first information and second information, the first information identifying the one command, the second information corresponding to a completion time of the one command; and determining a wear degree of the storage device based on the second information of the first entry in the second queue, as in independent claim 30.
Dependent claims 22-29 and 31-38 depend from and are allowable for at least the same reasons recited above including all the limitations of the allowable base claim upon which they depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H KWONG whose telephone number is (571)272-8691. The examiner can normally be reached Monday-Friday 10-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.H.K/Examiner, Art Unit 2137

/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2137